Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim 13 objected to because of the following informalities: 
Claim 13, line 13, “have reached a maximum; if all parameters are” should be -- have reached a maximum; and if all parameters are--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ drive unit in claim 1, 5-6. This element is interpreted under 35 U.S.C. 112(f) as the an electrical, pneumatic or hydraulic driving system as defined in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



4. Claim 1, 4-7, 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) in view of Jol (US20150318709A1)
With regard to claim 1, Jin teaches a dynamic transmit coil positioning system, comprising - a drive unit (e.g., 710 as an electrical driver system to drive motor [0134], Fig. 2),
- a movable platform (702, Fig. 2) connected to the drive unit ( e.g., 710, Fig. 2),
- a transmit coil  ( L1 ( inside the 10), Fig. 2, Fig. 1B) mounted to the movable platform (702, Fig. 2, Fig.1 B) and provided for transferring electromagnetic power( see [0011] a non-contact power transmission through a primary coil and a secondary coil that are electromagnetically coupled,)  to a receive coil ( e.g., L2, Fig. 2) , - an inverter ( e.g., 12, Fig. 2[0037]) electrically connected to the transmit coil( e.g., L1, Fig. 2), - a controller ( e.g., 20, Fig. 2) electrically connected to the inverter ( e.g., 12, Fig. 2)  and to the drive unit ( e.g., 710, Fig. 2), Where  the controller  ( e.g., 20, Fig. 2) is provided for positioning the movable platform ( e.g., 702, Fig. 2) via the drive unit ( 710, Fig. 2)to adjust an operating parameter of the transmit coil (see Fig. 7, when the position of transmit coil changes, the inductance of L1 changes [0095], also the coil current voltage changes[0097]),  the drive unit is configured to perform a displacement of the movable platform along lateral directions ( see applicant’s specification page 4, line 14-25, Lateral directions can be within a horizontal plane defined by the X axis and the Y axis of a coordinate system used to describe directions of movement of the movable platform. Jin teaches lateral direction because it can move in XY direction, Fig. 2, Fig. 14 and abstract).
	Jin does not teach the driving unit is configured to perform a displacement of the movable platform along a vertical direction perpendicular to the lateral direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin, to perform a displacement of the movable platform along a vertical direction perpendicular to the lateral direction, as taught by Jol, in order to implement an optimal alignment of the transmitter coil with the receiver coil to reduce better power transfer efficiency See [0004]-[0005] of Jol.
	With regard to claim 4, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches the drive unit comprises an Electrical ( see Fig. 2, 710 is electrical system), pneumatic or hydraulic drive system.
With regard to claim 5, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches where the drive unit is provided for obtaining positioning instructions from the controller ( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 6, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches the drive unit is provided for acting upon positioning instructions from the controller( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 7, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches the controller is provided for determining a position based on one or more parameters selected from the current operating frequency, a current- voltage relationship, a current value, a voltage value( see abstract, relative position related to primary coil.. based on coil end voltage or coil current).
With regard to claim 9, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches the transmit coil is selected from a circular coil (see Fig. 6A L1 is circular coil), a spiral coil, a multi-coil connection, a polarized coil, and a non-polarized coil.
With regard to claim 10, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches a wireless power transfer system, - a transmit system ( e.g., 702, Fig. 2) having a dynamic transmit coil positioning system ( e.g., 704, Fig. 2),  and - a receive system having a receive coil ( L2, Fig. 2) provided for receiving power from the transmit coil ( L1, Fig. 2).
With regard to claim 11, the combination of Jin and Jol teaches all the limitations of claim 10, and Jin further teaches where the transmit coil and the receive coil have the same size (see Fig. 6D, L1 and L2 has the same size).
With regard to claim 12, the combination of Jin and Jol teaches all the limitations of claim 1, and Jin further teaches determining an operating parameter (abstract, [0011] a relative position detection signal,) positioning the transmit coil relative to the receive coil according to the operating parameter (a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane so that the relative positional relationship between the primary coil and the secondary coil indicated by the relative position detection signal is within an allowable range (abstract), [0011])

5. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) and Jol (US20150318709A1) in further view of Caldwell (US20160347193).
 With regard to claim 3, the combination of Jin and Jol teaches all the limitations of claim 1, but not the operating parameter of the transmit coil is a magnetic coupling factor between the transmit coil and the receive coil.
However, Caldwell teaches the operating parameter of the transmit coil is a magnetic coupling factor between the transmit coil and the receive coil ( [0036] charger 102 may be over-coupling condition is detected) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the operating parameter of the transmit coil to be the magnetic coupling factor between the transmit coil and the receive coil, as taught by Caldwell, because the magnetic coupling factor between the two coils is an established standard and well-known parameter, easy to calculate and use, which can simplify the design and reduce the cost. Further by using an parameter selected by the user can enhance the user experience and satisfy the user’s requirement.

6. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) and Jol (US20150318709A1)   in further view of  Werner (US20160241061A1) and Brennan(US 20060022787) 
With regard to claim 8, the combination of Jin and Jol teaches all the limitations of claim 1, but not - a metal base below the transmit coil, - a ferromagnetic plate between the transmit coil and the metal base, - a dielectric layer between the ferromagnetic base plate and the transmit coil.
However, Werner teaches - a metal base (e.g., 402, Fig. 4) below the transmit coil ( e.g., 406, Fig. 4), - a ferromagnetic plate ( e.g., 404, Fig. 4) between the transmit coil ( e.g., 406, Fig. 4) and the metal base ( 402, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to include a metal base below the transmit coil and a ferromagnetic plate between the transmit coil and the metal base, as taught by Werner, to improve inductance by using one or more high-permeability ferromagnetic material core plates in close proximity to the inductor coil. Further, the metal plate 
In addition, Brennan teaches a dielectric layer ( e.g., 206, Fig. 2B) between the ferromagnetic base plate( e.g., 204, Fig. 2B) and the transmit coil ( e.g., 218, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin, Jol and Werner, to configure a dielectric layer to be between the ferromagnetic base plate and the transmit coil, as taught by Brennan, to maximize mutual coupling between ferromagnetic base plate and coil and improve the inductance permeability.

Allowable Subject Matter
7. 	Claim 13 is allowed. The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 13, the prior art or records fails to teach or suggest v) if the efficiency has decreased before the minimum frequency is reached  increasing the frequency until efficiency has reached a maximum vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached, staying at the initial power the frequency is changed to the maximum frequency while decreasing the frequency until a lowest permissible frequency is reached or an frequency starts to decrease, displacing the transmit coil in X, Y direction and repeat the steps not disclosed above in combination with other limitations of the claim.

Response to Argument
8. Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KDOSHIM (US20150340880A1) teaches transmission of a maximum of 24 consecutive power increase signals may be sufficient to move the transmitter to its minimum operational frequency (maximal power transfer) no matter what the starting frequency was (a transmitter can be controlled to move from minimal power (maximum frequency) operation point to maximal power (minimal frequency) operation point within, say 3 milli-seconds).
Tsai (US20110291489A1) teaches the power-supplying microprocessor 11 lowers the resonance frequency to move the coil signal amplitude toward the frequency of resonant minimum point F1 defined by the system, and then repeats step.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836